IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs October 26, 2010

                   MIKE SETTLE v. DAVID MILLS, WARDEN

              Direct Appeal from the Criminal Court for Morgan County
                      No. 2010-CR-51    E. Eugene Eblen, Judge


               No. E2010-00945-CCA-R3-HC - Filed December 17, 2010


The pro se petitioner, Mike Settle, appeals the summary dismissal of his petition for writ of
habeas corpus relief. On appeal, he argues that he received ineffective assistance of counsel
and that his sentences were imposed in violation of the Interstate Compact on Detainers.
After careful review, we affirm the summary dismissal of the petition for writ of habeas
corpus relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which J ERRY L. S MITH
and N ORMA M CG EE O GLE, JJ., joined.

Mike Settle, Wartburg, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel; and
Russell Johnson, District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       The petitioner contends, on appeal, that his convictions from the Madison County
Circuit Court on January 5, 2001, for especially aggravated kidnapping, felony escape,
aggravated robbery, and two counts of aggravated assault should be overturned because he
was not tried within one hundred-eighty days. The petitioner was serving a sentence when
he was charged with the underlying offenses after assaulting and escaping from a corrections
officer, taking a hostage, and leading police on a high-speed chase. While the underlying
offenses were pending in Madison County, the petitioner was moved from state custody to
federal custody so he could be prosecuted on a federal charge. The petitioner’s return to state
custody was delayed, but the record reflects that he entered guilty pleas to the Madison
County charges within one hundred-eighty days of his return to state custody.
       Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tennessee Code Annotated section 29-21-101 et seq. codifies the applicable
procedures for seeking a writ. While there is no statutory time limit in which to file for
habeas corpus relief, Tennessee law provides very narrow grounds upon which such relief
may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A habeas corpus petition
may be used only to contest void judgments which are facially invalid because (1) the
convicting court was without jurisdiction or authority to sentence a petitioner; or (2) a
petitioner’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

        On appeal, the petitioner contends that his judgments from Madison County are void
because he received ineffective assistance of counsel. However, it is well settled that this
issue is not a proper basis for habeas corpus relief. Lutrell v. State, 644 S.W.2d 408, 409-10
(Tenn. Crim. App. 1982).

        Next, the petitioner argues that his judgments should be overturned based on the anti-
shuttling provision of the Interstate Compact on Detainers. Tennessee Code Annotated
section 40-31-101 codifies the Interstate Compact on Detainers. The purpose of the compact
is to ensure the “expeditious and orderly disposition” of charges pending against a prisoner
in multiple jurisdictions. T.C.A. § 40-31-101, Article I. Pursuant to the Compact, if the
prisoner has made a request for a final disposition of the pending indictment, he should be
tried within one hundred-eighty days after his delivery to the appropriate court where charges
are pending.

        The State argues that, when the petitioner entered his plea, he waived any claim of a
void judgment pursuant to the Interstate Compact on Detainers. This court has previously
concluded that a violation of the Interstate Compact on Detainers was waived by the
petitioner’s guilty plea. The general rule has long been firmly established that a plea of guilty,
understandingly and voluntarily entered on the advice of counsel, constitutes an admission
of all facts alleged and a waiver of all non-jurisdictional and procedural defects and
constitutional infirmities, if any, in any prior stage of the proceeding. Terrance Lowdermilk
v. State, No. E2007-00872-CCA-R3-HC, 2008 Tenn. Crim. App. LEXIS 14, **8-9 (Tenn.
Crim. App. Jan. 10, 2008) (citing Lawrence v. Mullins, 224 Tenn. 9, 449 S.W.2d 224, 229
(Tenn. 1969)). Therefore, the petitioner is not entitled to relief on this issue.

        The record is clear that the petitioner was charged with the Madison County crimes
in 1999, and that they did not reach a final disposition until 2001. However, the record does
not reflect that the petitioner requested a final disposition of the charges that was ignored.
The record does reflect that the State filed a motion on June 14, 2000, to return the petitioner
for disposition of the charges. The docket entries from Madison County included in the
record reflect that the petitioner was still in federal custody on August 22, 2000. He was

                                               -2-
returned for disposition sometime after August 22, 2000, and his cases were disposed with
his entry of guilty pleas on January 12, 2001, less than one hundred-eighty days after he was
returned to the custody of the court.

                                        Conclusion

       Based on the foregoing and the record as a whole, we affirm the summary dismissal
from the habeas corpus court.




                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                             -3-